Name: Council Regulation (EEC) No 3505/80 of 22 December 1980 making the importation into Greece of certain jute products originating in Bangladesh or India subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 No L 367/77Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3505/80 of 22 December 1980 making the importation into Greece of certain jute products originating in Bangladesh or India subject to quantitative limitation originating in Bangladesh or India shall be subject to this Regulation . Article 2 Imports into Greece of the jute products listed in the Annex shall be subject to an import authoriza ­ tion to be issued by the Greek authorities up to the quantitative limits indicated in the Annex. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Arti ­ cle 1 13 thereof, Whereas Agreements on trade in jute products have been negotiated between the Community on the one hand and India and Bangladesh on the other, pro ­ viding for voluntary restraint of exports of certain of these products to the Community ; Whereas it has not yet been possible to conclude the current negotiations with the aforementioned coun ­ tries on adaptation of the said Agreements to take account of the accession of Greece ; Whereas pending the outcome of the negotiations it is therefore necessary to place, as a transitional arrangement, quantitative limits on imports into Greece of certain jute products originating in Bangladesh and India, so as to align the rules for Greek imports as closely as possible on those applying in the Community of Nine, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1981 imports into Greece of the jute products listed in the Annex and Article 3 Products admitted into Greece under inward pro ­ cessing or other suspensory arrangements shall not, provided that they are declared under such arrange ­ ments to be for re-export from that territory to a third country in their original state or after process ­ ing, be set off against the quantitative limits referred to in Article 2 . Article 4 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER No L 367/78 Official Journal of the European Communities 31 . 12 . 80 ANNEX Quantitative limits for imports into Greece of certain jute products originating in Bangladesh and India Quantitative limits 1981 (Tonnes) Category CCT heading No NIMEXE code Description Bangla ­ desh India 4 57.10 B 57.10-61 , ex 65 Woven fabrics of jute or of other bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm but not more than 310 cm, other than those of category 7 8 346 7 57.10 B 57.10-70 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm, wholly or partially bleached, dyed or printed and having no visible sel ­ vedge in the width 5 203